Case 1:20-cv-20617-XXXX Document 1 Entered on FLSD Docket 02/11/2020 Page 1 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO.: — -cv-
CESAR THERAN

Plaintiff,
V.

THE SOL GROUP, CORP.,

a Florida Corporation, IVONNE AGUILERA,
MARIA DEL PILAR DOLS COMPANY,
ANDRE P. GERONDEAU, and ALVERO
TEJADA, individuals

Defendants.
/

 

COMPLAINT
COMES NOW, Plaintiff, CESAR THERAN (“hereafter referred to as “THERAN”), by
and through his undersigned counsel, and hereby sues Defendants, SOL GROUP
CORPORATION., a Florida Corporation (hereafter referred to as “SOL GROUP”), IVONNE
AGUILERA, MARIA DEL PILAR DOLS COMPANY, ANDRE GERONDEAU, and ALVARO
TEJADA, (herein after referred to as (“OWNERS”) (collectively referred to as “Defendants”) and
as ground alleges:
JURISDICTIONAL ALLEGATIONS
1. This is an action to recover monetary damages, liquidated damages, interests, costs, and
attorney’s fees for willful violations of overtime wages under the laws of the United States,
the Fair Labor Standards Act, as amended, 29. U.S.C. §201 et. seg.(“FLSA”), and Violation
of Florida Statute §448.110.

PARTIES
Case 1:20-cv-20617-XXXX Document 1 Entered on FLSD Docket 02/11/2020 Page 2 of 5

2. Plaintiff, CESAR THERAN, is an adult male who presently resides in Miami, Miami-Dade
County, Florida.

3. Defendant, SOL GROUP, a Florida Corporation, did at all times material, conduct
substantial and continuous business in the Southern District of Florida. SOL GROUP is
located at 800 Brickell Avenue Suite 1000 Miami, FL 33133.

4. Defendant, OWNERS, owned, managed, and/or operated SOL GROUP and regularly
exercised the authority to hire and fire employees, determine work schedule of employees,
set the rate of pay for employees, and controls the finances and operations of SOL GROUP.

5. The Defendants are an enterprise engaged in an industry affecting interstate commerce, are
“employer[s]” as defined by 29 U.S.C. §203(d) and s(1), in that they have employees
engaged in interstate commerce or in the production of goods for commerce, or that has
employees handling, selling, or otherwise working on goods or materials that have been
moved in or produced for interstate commerce by any person.

6. Based upon information and belief, the annual gross sales volume of the Defendants entity
was in excess of $500,000.00 per annum at all times material hereto.

7. At all times material hereto, THERAN is and continues to be a resident of Miami, Miami-
Dade County, Florida and was an “employee” of the Defendants within the meaning of the
FLSA.

8. At all times material hereto, the worked performed by THERAN was directly essential to
the business performed by the Defendants.

9. At all times material hereto, the Defendants are and continue to be an “employer” within

the meaning of the FLSA.
Case 1:20-cv-20617-XXXX Document 1 Entered on FLSD Docket 02/11/2020 Page 3 of 5

10.

11.

12.

13.

14.

15.

16.

17.

18.

19.

At all times material, during THERAN’s employment with Defendants, the Defendants
were engaged in interstate commerce of in the production of goods for commerce. The
Defendants continue to be an “enterprise engaged in commerce” within the meaning of the
FLSA.

JURISDICTION AND VENUE
This Court has original subject matter jurisdiction over this suit pursuant to 29 U.S.C.
§216(b) and 28 U.S.C. §1331.
Venue is proper in the United States District Court of the Southern District of Florida under
28 U.S.C. §1391(b) and (c) because a substantial part of the events giving rise to the claim
occurred in this district and payment was due in Miami-Dade County.

FACTUAL ALLEGATION

On or about February 24, 2015, THERAN was hired as an IT technician by Defendants.
On or about July 31, 2019, THERAN no longer worked for Defendants.
THERAN was given a wage of $25.61 per hour.
THERAN, between August 13, 2017 and July 31, 2019, worked approximately sixty (60)
hours per week,
THERAN worked in excess of forty (40) hours per week, but was not paid at the rate of
time-and-one-half his regular hourly rate.
Although Defendants were able to keep track of hours worked by THERAN, Defendants
failed to pay THERAN an overtime rate when working in excess of forty (40) hours a
week.
THERAN should have been paid on an hourly, non-exempt rate during the entire course

of his employment with Defendants.
Case 1:20-cv-20617-XXXX Document 1 Entered on FLSD Docket 02/11/2020 Page 4 of 5

20.

21.

22.

23.

24.

25.

26.

27.

28,

THERAN is still owed for his overtime work completed from August 13, 2017 to July
31, 2019.

COUNT I
Violation of 29 U.S.C. § 207 (Unpaid Overtime}

THERAN re-alleges and incorporates paragraphs 1-20 as fully alleged therein.

As of August 13, 2017, in addition to THERAN’s normal, regular work week, THERAN
worked additional hours in excess of forty (40) per week which he was not compensated
at the statutory rate of time and one-half.

THERAN was entitled to be paid at the rate of time and one-half for the hours worked in
excess of the maximum hours provided for in the FLSA.

Defendants failed to pay THERAN’s overtime compensation in the lawful amount for
hours worked by THERAN in excess of the maximum hours provided for in the FLSA.
At all times, Defendants willfully employed THERAN for many work weeks longer than
forty (40) hours, and failed to and/or refused to compensate THERAN for such work in
excess of forty (40) hours at rate no less than one and one-half times the regular rate at
which he was employed.

Defendants remain owing THERAN overtime wages and THERAN is entitled to recover
double damages pursuant to the FLSA.

Records, if any, conceming the number of hours worked by THERAN and the actual
compensation paid to him are in the possession and custody of Defendants.

Defendants knew of and/or showed a willful disregard for the provisions of the FLSA as
evidence by its failure to compensate THERAN at the statutory rate of time and one-half
for the hours in excess of forty (40) hours per week when it knew or should have known

such was due.
Case 1:20-cv-20617-XXXX Document 1 Entered on FLSD Docket 02/11/2020 Page 5 of 5

29. Defendants failed to properly disclose or apprise THERAN of his rights under the FLSA.

30. Plaintiffis entitled to an award of his reasonable attorney’s fees and costs pursuant to 29

U.S.C. § 216(b).

WHEREFORE, Plaintiff respectfully requests that judgment be entered in their favor

against Defendants:

Date:

a. Declaring that Defendants have violated the maximum hour provisions of 29 U.S.C.
§ 207;

b. Awarding Plaintiff overtime compensation in the amount calculated;

c. Awarding Plaintiff liquidated damages in the amount calculated;

d. Awarding Plaintiff reasonable attorney’s fees and costs and expenses of this
litigation pursuant to 29 U.S.C. § 216(b);

e. Awarding Plaintiff post-judgment interest; and

f. Ordering any other and further relief this Court deems to be just.

DEMAND FOR JURY TRIAL

A jury trial is demanded on all issues triable by jury.

Respectfully Submitted,

GALLARDO LAW OFFICE, P.A.
Attorney for the Plaintiffs

8492 SW 8th Street

Miami, Florida 33144

Telephone (305) 261-7000

Facsimtile (786) 261-0088

A 7
Elvis J JAdan, Esq.
elvis.adan@gallardolawyers.com

Fla. Bar No.: 24223
